                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


ZACHARY SWAIN, et al.,                        )
                                              )
       Plaintiffs,                            )
                                              )
                       v.                     ) 1:20-cv-00449-JDL
                                              )
MAINE DEPARTMENT OF                           )
CORRECTIONS, et al.,                          )
                                              )
       Defendants.                            )

       ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                      MAGISTRATE JUDGE

       Zachary Swain and five other named Plaintiffs, all prisoners at the Maine

State Prison, brought this action in December 2020 against the Maine Department

of Corrections; Wellpath, LLC, which provides mental health care and treatment to

prisoners; and a number of individual Defendants associated with those two entities

(ECF No. 1). The Plaintiffs assert federal constitutional and statutory claims arising

from their conditions of confinement, particularly their placement in solitary

confinement or segregation for extended periods of time. On March 10, 2021, the

Court issued an order directing three Plaintiffs—including Ryan Lane and Jacob

Zernicki—to show cause as to why their claims should not be dismissed for failure to

either pay the filing fee or submit a properly-completed application for leave to

proceed in forma pauperis (ECF No. 39). 1




 1 The other Plaintiff subject to the show-cause order, Robert Carroll, filed a motion to voluntarily
dismiss his claims on April 12, 2021, which the Court granted (ECF No. 52).
      United States Magistrate Judge John C. Nivison filed a Recommended

Decision on the show-cause order and Lane’s and Zernicki’s claims with the Court on

May 5, 2021 (ECF No. 57), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2021) and

Fed. R. Civ. P. 72(b). The time within which to file objections has expired, and no

objections have been filed. The Magistrate Judge provided notice that a party’s

failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 57) of

the Magistrate Judge is hereby ACCEPTED. The claims brought by Lane and

Zernicki are DISMISSED without prejudice.



      SO ORDERED.

      Dated this 18th day of June, 2021.


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                          2
